February 26, 1930. The opinion of the Court was delivered by
This action involves the construction of the will of William J. Fleming, a citizen of Laurens county, who died in March, 1921. We have made a careful study of the record in the case, and are satisfied with and approve the conclusions expressed by the circuit Judge in his well-considered decree — with this explanation: We do not consider the capacity in which Mrs. Bettie Fleming held the estate passing into her hands, whether as trustee or otherwise, material; it is clear that she was given under the ninth item of the will its mere management for her proper support during her lifetime, with full power of disposition; and as she failed to exercise the powers granted, the estate remaining at her death passed under the will as decreed by the Court below. Under the construction given, item ten is preserved in accordance with the manifest intention of the testator.
All exceptions are overruled, and the judgment of the circuit Court is affirmed. *Page 147 
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE, and CARTER concur.